Citation Nr: 1519627	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-06 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss.  

2.  Entitlement to service connection for an eye disability, to include presbyopia.

3.  Entitlement to service connection for a disability manifested by dizziness, vertigo, and nausea, to include Meniere's disease, and to include as secondary to service connected left ear hearing loss.

4.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for left ear hearing loss, currently rated as 0 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 1997 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in May 2012 for further development.  

The Board also remanded the issues of entitlement to service connection for a psychiatric disability and chest pain.  The RO issued an August 2013 rating decision in which it granted service connection for a depressive disorder and costochondritis.  The granting of service connection constitutes a complete grant of the claims.  Consequently, the issues are not before the Board.  

The Veteran, in a November 2013 claim (VBMS, 12/3/13), stated that she could not work due to her service-connected disabilities, including those disabilities on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The issues of entitlement to service connection for a disability manifested by dizziness, vertigo, and nausea; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2008, the Board denied the Veteran's service connection claim for right ear hearing loss.  

2.  Evidence received since the January 2008 decision is cumulative or redundant of the evidence of record at the time of the January 2008 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection.

3.  No eye disorder has been shown to have been manifested as a result of the Veteran's period of active service.  Refractive errors, to include presbyopia, are developmental disorders of the eye, and service connection is, by regulation, precluded for such disorders.

4.  The Veteran's hypertension has not been manifested by diastolic pressure that is predominantly 110 or more; or systolic pressure that is predominantly 200 or more.

5.  The Veteran's service-connected left ear hearing loss disability is productive of level II hearing acuity.  The Veteran is not service connected for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The January 2008 Board decision denying the Veteran's application to reopen a service connection claim for right ear hearing loss is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the January 2008 decision is not new and material; accordingly, the claim for service connection for right ear hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an award of service connection for an eye disability, to include presbyopia, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104 Diagnostic Code 6100 (2014).

5.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2004, January 2008, May 2009, November 2009, January 2010, and letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claim for an eye disability, complete notice was not issued prior to the August 1997 adverse determination on appeal.  However, fully compliant notice was later issued in a January 2008 communication, and the claim was thereafter readjudicated in an August 2013 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 
	
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was provided VA examinations in October 2009, February 2010, June 2013, and January 2015, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examination, and addressed all the relevant issues and rating criteria.  The duties to notify and to assist have been met.  

New and Material Evidence

In rating decisions dated August 1997 and April 1999, the RO denied the Veteran's claim of service connection for hearing loss.  On both occasions, the Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, these decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

Most recently, the Board denied the Veteran's claim for service connection for right ear hearing loss by way of a January 2008 decision.  The Board's decision was final. See 38 U.S.C.A. § 7104(b).  The decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the January 2008 Board denial included service treatment records, post service outpatient treatment records, and VA examinations dated November 1996, March 1997, April 2003, and June 2005.  None of the examinations reflected hearing loss (in the right ear) as defined by 38 C.F.R. § 3.385.  Consequently, the basis for the previous denials was that the Veteran did not have a current hearing loss disability in her right ear.   

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidence received since the January 2008 Board decision includes additional post service treatment reports, and additional VA examinations (dated October 2009 and January 2015).  At her October 2009 VA examination, the pure tone thresholds at 500, 1000, 2000, 3000, or 4000 hertz were 18, 20, 10, 15, and 25.  The speech recognition score was 98 percent.  At her January 2015 VA examination, the pure tone thresholds at 500, 1000, 2000, 3000, or 4000 hertz were 20, 15, 20, 30, and 35.  The speech recognition score was 100 percent.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen her claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that despite the low threshold for evaluating new evidence, the new evidence in this case is not material.  As noted above, the Board denied the Veteran's claim in January 2008 because the medical records failed to reflect that the Veteran had a current hearing loss disability as defined by 38 C.F.R. § 3.385.  The new evidence, rather than raising a reasonable possibility of substantiating the claim, only serves to confirm that the Veteran does not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  As the new evidence does not adequately address the basis of the previous denial, and in fact confirms that the claim lacks an essential element of any service connection claim (a current disability), the Board finds that new and material evidence has not been submitted.  Consequently, the claim is not reopened.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Eye disability

The Veteran's claim for an eye disability was originally denied by way of an August 1997 rating decision.  In January 2008, the Board found that the Veteran's June 1998 correspondence constituted a notice of disagreement.  Consequently, the Board's January 2008 decision included a remand of this issue so that the RO could issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran's June 1998 notice of disagreement was timely, the August 1997 rating decision never became final; and the Board will adjudicate the issue on a de novo basis.  

The service treatment records reflect that the Veteran was prescribed eyeglasses in September 1990 (VBMS, STRs, 8/22/97, p. 92).  She reported occasional blurred vision in July 1994 (VBMS, STRs, 8/22/97, p. 61).  She was prescribed blended bi-focal lenses.  The service treatment records also reflect an assessment of presbyopia in February 1993 and in 1996 (VBMS, STRs, 8/22/97, pgs. 66, 11).  

Post service treatment records reflect that the Veteran underwent a routine eye examination for reading lenses in October 1998 (VBMS, 12/16/98, p. 6).  She was assessed with presbyopia.  

The Veteran underwent a VA eye examination in June 2013.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran had no history of ocular surgery or direct ocular trauma.  She complained of dry eyes and discomfort inside inferior eyelids, as well as a burning and foreign body sensation.  She reported that she has had these symptoms for years, and they have been getting worse.  Systane lubricant eyedrops have provided some relief.   She used eyeglasses for near and distance vision.  

Upon examination, uncorrected vision was 5/200 bilaterally.  Corrected distance vision and near vision was 20/40 or better bilaterally.  Slit lamp and external eye examination revealed permanent make up at superior eyelids bilaterally, nasal and temporal pinguecula bilaterally, inferior superficial punctate keratitis bilaterally, and nuclear sclerosis +1 bilaterally.    

Internal eye examination revealed macular pigment changes in the left eye.  Neither eye was dilated.  

The examiner indicated that the Veteran had cataracts in both eyes.  She then clarified that the Veteran's decrease in visual acuity was attributable to her incipient nuclear sclerosis (which the examiner noted is an expected age-related lens change).  

The examiner stated that the Veteran's eye disability was less likely than not related to service.  She noted that the Veteran's loss of vision is due to incipient senile cataracts and reflective error, and that the refractive error consists of hyperopia and presbyopia.  She continued to state that the Veteran's symptoms are due to dry eye, and that the Veteran's incipient senile cataracts and dry eye were not incurred during her active military service.  She further noted that incipient nuclear sclerosis is an expected lens change.   There were no findings of dry eye in the service treatment records.  

With respect to the Veteran's presbyopia, the examiner noted that these refractive errors (simple hyperopia and presbyopia) are corrected with eyeglasses to 20/20 vision bilaterally.  At the time that these findings were made, the Veteran was 49 years old.  The examiner opined that there was no aggravation of hyperopia or presbyopia during or by her active military service by a superimposed disease or injury, so as to in turn result in additional disability.  The examiner explained that presbyopia is the gradual loss of the eyes' ability to focus actively on nearby objects.  It usually becomes noticeable in the early to mid-40s and continues to worsen until approximately age 65.  It is caused it caused by a hardening of the lens, which occurs with aging.  As the lens becomes less flexible, it can no longer change shape to focus on close-up images.  These images then appear out of focus.  The examiner noted that this is a natural aging process of the eye.  She further noted that the Veteran was 66 years old at the time of the examination, and was 49 years old when she was prescribed eyeglasses during service.  She noted that the 1996 examination reflected that presbyopia corrected to 20/20 vision with bifocals.  

Analysis

The Board acknowledges that the Veteran has been shown to have presbyopia and incipient nuclear sclerosis.  At the outset, with respect to specific diagnoses of refractive error/presbyopia, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive errors of the eyes due to such eye disorders as myopia, presbyopia and astigmatism are not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  In short, the evidence does not reflect any aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for an eye disability to the extent claimed as refractive error or presbyopia, must be denied. 

With respect to direct service connection for an eye disorder other than refractive error, a review of the available service treatment records are negative for a chronic diagnosis of any eye disorder.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of an eye disorder for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the lack of a current diagnosis, other than one that is considered congenital, service connection cannot be awarded.  Finally, to the extent that incipient nuclear sclerosis may be considered a disability, it has been attributed to the aging process in this case, and was deemed less likely than not related to active service.

As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. at 49 (1990).
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Hypertension

The Veteran's service-connected hypertension has been rated by the RO under the provisions of Diagnostic Code 7101.  Under this regulatory provision, a rating of 10 percent is warranted where diastolic pressure is predominantly 100 or more, or; systolic pressure is 160 or more, or if the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  A 20 percent rating is warranted where diastolic pressure is predominantly 110 or more; or systolic pressure is predominantly 200 or more. 

The Veteran had a previous increased rating claim for hypertension denied by the Board in January 2008. The present claim was received in May 2009.  Virtual VA, Document 4 (received 1/12/15) reflects the following blood pressure readings:

Date - Reading (page)

8/8/08 - 137/83 (480)	4/20/09 - 132/85 (349)	6/22/12 - 125/82 (154)
12/16/08-129/70 (480)	4/20/09 - 146/92 (349)	6/22/12 - 125/91 (152)
3/10/09 - 121/86 (476)	4/21/09 - 135/85 (349)	8/24/12 - 124/91 (132)
4/14/09 - 150/88 (434)	4/21/09 - 163/97 (346)	8/30/12 - 118/65 (93)
4/15/09 - 141/78 (387)	4/23/09 - 141/92 (343)	1/31/13 - 142/89 (93)
4/15/09 -144/87 (387)	11/10/09-128/83 (320)	3/6/13 - 152/120 (83)
4/16/09 - 138/84 (387)	1/21/11 - 149/84 (284)	3/5/13 - 141/92 (82)
4/17/09 - 154/92 (372)	2/8/11 - 131/82 (270)	3/5/13 - 117/84 (82)
4/17/09 - 126/88 (372)	2/18/11 - 114/75 (262)	3/5/13 - 130/82 (82) 
4/18/09 - 107/77 (372)	10/31/11-147/81 (219)	3/5/13 - 152/12? (82)
4/18/09 - 137/91 (372)	10/31/11-134/77 (188)	3/5/13 - 160/101 (82)
4/18/09-156/103 (367)	12/16/11-158/99 (188)	3/25/13 - 155/99 (39)
4/19/09 - 89/63 (363)	3/5/12 - 145/94 (188)	4/30/13 - 105/67 (39)
4/19/09 - 109/75 (363)	3/15/12 - 142/84 (180)	7/21/14 - 128/70 (16)
4/19/09 - 113/78 (363)	3/15/12 - 146/86 (178)	7/22/14 - 143/83 (9)
4/19/09 - 131/91 (363)	3/20/12 - 126/78 (172)

The Board notes that of the 47 readings, on only one occasion was the Veteran's diastolic pressure measured at 120 (3/6/13) and the Veteran's systolic was never greater than 200.  To the contrary, it was never higher than 160 (3/5/13).  

The Veteran also underwent a VA examination in February 2010.  She reported that her blood pressure has been more or less stable even though she sometimes forgot to take her medication.  It was noted that the Veteran was treating hypertension with 100 mg. of metropol twice daily, and 25 mg. of hydrochlorothiazide once daily.  Upon examination, the Veteran's blood pressure readings were 140/100, 150/98, and 140/90.  The examiner found that the disability had no effect on her ability to perform her usual occupation.  It had a moderate effect on her ability to do chores, and a mild effect on her ability to do shopping and exercise.  

The Board finds that in the absence of diastolic pressure that is predominantly 110 or more; or systolic pressure that is predominantly 200 or more, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Hearing loss, left ear

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
10
15
25
LEFT
45
50
55
60

The pure tone average was 52.5 (53) decibels in the left ear.  Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  Such examination findings translate to level I hearing in the left ear.  There is no exceptional pattern of hearing loss in the left ear.  The Veteran is not service connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85, the Roman Numeral designation for the right ear is I.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in January 2015.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
20
30
35
LEFT
45
50
55
60

The pure tone average was 52.5 (53) decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 84 percent in the left ear.  Such examination findings translate to level II hearing in the left ear.  There is no exceptional pattern of hearing loss in the left ear.  The Veteran is not service connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85, the Roman Numeral designation for the right ear is I.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

Analysis

The Veteran has been assigned a 0 percent rating.  This rating was based on the results of the October 2009 and January 2015 VA examinations.  The January 2015 VA examination reflected a greater level of hearing loss.  However, even this examination showed pure tone averages and a speech recognition score which translated to level II hearing in the left ear.  With a nonservice connected right ear yielding a Roman Numeral designation of I, and applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for the Veteran's left ear hearing  loss.  Based on these audiological test results, a compensable rating is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of her hearing loss, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for left ear hearing loss.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of her hearing loss disability increase in the future.

Extraschedular Ratings

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  





ORDER

New and material evidence has not been receive, the petition to reopen a claim of service connection for right ear hearing loss is denied.

Entitlement to service connection for an eye disability, to include presbyopia, is denied.

Entitlement to an increased rating for hypertension is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.


REMAND

Meniere's disease

The service treatment records reflect that the Veteran reported headaches in October 1991 and March 1996 (VBMS, STRs, 8/22/97, pgs. 69, 40).  She also reported dizziness and occasional tinnitus in November 1996 (VBMS, STRs, 8/22/97, pgs. 7, 12).  

The post service treatment records similarly reflect reports of dizziness, vertigo, nausea, and possible Meniere's disease.  The Veteran underwent a VA audiologic examination in September 2009.  The examiner noted that the audiological and VNG examinations were not typical of Meniere's disease.

The RO denied the claim based on a lack of a Meniere's diagnosis.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran has reported dizziness, vertigo, and nausea, the Board has expanded the issue to include any disability manifested by said symptoms.  The issue is as stated on the title page.

Given that the claim has been expanded to include any disability manifested by dizziness, vertigo, and nausea, the lack of a diagnosis of Meniere's disease is not fatal to her claim.

The Board finds that a VA examination is warranted to determine the nature and extent of the Veteran's alleged disability manifested by dizziness, vertigo, and nausea.    

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render her unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for a disability manifested by dizziness and vertigo. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology and severity of the Veteran's disability manifested by dizziness and vertigo.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by dizziness, vertigo, and nausea began during or is causally related to service, to include the Veteran's in-service reports of dizziness.  

Additionally, following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude her from securing or following a substantially gainful occupation consistent with her education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


